 

Exhibit 10.20

NANOMETRICS INCORPORATED

PIERRE-YVES LESAICHERRE EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of November 27,
2017 by and between Nanometrics Incorporated (the “Company”) and Pierre-Yves
Lesaicherre (“Executive”), effective as of November 27, 2017 the date hereof
(the “Effective Date”).

WHEREAS, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services, and Executive wishes to be employed by the Company
and to provide personal services to the Company in return for certain
compensation and benefits;

WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors of the Company (the “Board”) recognizes that the possibility of
Executive’s involuntary termination without Cause (as defined herein) or
Resignation for Good Reason (as defined herein), including in connection with a
Change of Control (as defined herein), can result in significant distractions to
the Executive;

WHEREAS, the Compensation Committee considers the service of Executive to be in
the best interest of the Company and its stockholders and desires to assure the
services of the Executive on behalf of the Company on an objective and impartial
basis and without distraction or conflict of interest, and to provide the
Executive with reasonable compensation and benefit arrangements upon Executive’s
involuntary termination without Cause or resignation for Good Reason, including
in connection with a Change of Control;

NOW, THEREFORE, the parties hereby agree as follows:

1.Duties and Scope of Employment.

 

(a)Position and Duties. Executive will serve as Chief Executive Officer and
President, reporting to the Board. Executive will render such business and
professional services in the performance of their duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to by
the Board. The period Executive is employed by the Company under this Agreement
is referred to herein as the “Employment Term.”

 

(b)Board of Directors.  During Executive’s service as Chief Executive Officer
and President, Executive shall serve as a member of the Board, so long as
Executive is so nominated and elected to so serve and subject to the Company’s
corporate governing documents.  Executive will not be an independent Board
member, and will not serve on any Board committees.

 

(c)Obligation. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s corporate
governance and ethics guidelines, conflict of interests policies and code of
conduct. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board.
Executive hereby represents and warrants to the Company that Executive is not
party to any contract, understanding, agreement or policy, written or otherwise,
that would be breached by Executive’s entering into, or performing services
under, this Agreement.

1.

 

--------------------------------------------------------------------------------

 

 

2.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, with or without Cause or advance notice, by either of the Company or
Executive. However, as described in this Agreement, Executive may be eligible
for severance benefits depending upon the circumstances of Executive’s
termination of employment.

 

3.Compensation.

 

(a)Base Salary. As of the Effective Date, the Company will pay Executive salary
at the annual rate of $550,000.00 as compensation for services (such annual
salary, as is then effective, to be referred to herein as “Base Salary”). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices and be subject to the usual, required withholdings.

 

(b)Sign-On Advance.  Executive will receive a sign-on advance in the amount of
$100,000, subject to standard payroll deductions and withholdings, payable
within thirty (30) days after Executive’s employment start date (the “Sign-On
Advance”).  The Sign-On Advance will be considered earned only if Executive
successfully completes one (1) year of continuous employment with the
Company.  If within Executive’s first year of employment with the Company: (i)
Executive resigns his employment without Good Reason, or (ii) the Company
terminates Executive’s employment for Cause, then Executive agrees to pay back
the entire amount of the Sign-on Advance within ten (10) days after Executive’s
employment termination date.

 

(c)Annual Incentive.  Beginning in 2018, Executive shall be eligible to earn an
annual bonus (the “Performance Bonus”) pursuant to the Company’s annual
Executive Performance Bonus Plan (or a successor plan) with a target annual
bonus equal to one hundred percent (100%) of Base Salary.  The actual earned
cash incentive payable to Executive for any performance period will depend on
the extent to which applicable performance goals set by the Compensation
Committee are achieved, as determined by the Compensation Committee in its sole
discretion.  No amount of Performance Bonus is guaranteed, and Executive must be
an employee on the Performance Bonus payment date to be eligible to receive a
Performance Bonus for such bonus period; no partial or prorated bonuses will be
provided.  The Performance Bonus, if earned, will be paid no later than March 15
of the calendar year after the applicable bonus year.  For fiscal year 2017,
Executive shall be eligible for a Performance Bonus in the target amount of
$550,000, prorated for Executive’s dates of employment during 2017, and
determined in the sole discretion of the Board or the Compensation Committee of
the Board based on Executive’s performance in 2017.

 

(d)Equity Incentives. Subject to the approval of the Compensation Committee and
the terms of the 2005 Equity Plan, as amended, and subject to Executive being
employed by the Company as of the date of grant, Executive will receive the
following grants of equity awards:

 

 

i.

RSUs with a grant date value of $1,625,000 (but which shall in no event result
in Executive receiving more than 62,500 shares) (the “Initial RSUs”), which
shall vest annually in three equal installments on each of the first three
anniversaries of the grant date, assuming Executive’s continued employment with
the Company through each such date;

 

2.

 

--------------------------------------------------------------------------------

 

 

ii.

PRSUs with a grant date target value of $1,625,000 (but which shall in no event
result in Executive receiving more than 62,500 shares), which shall vest based
on the satisfaction of both time- and performance-based conditions as follows:
(A) satisfaction of the time-based vesting condition shall require Executive’s
continued employment with the Company through the second anniversary of the
grant date (with respect to 2/3 of the PRSUs) and the third anniversary of the
grant date (with respect to 1/3 of the PRSUs); and (B) satisfaction of the
performance-based vesting condition shall be based on Company stock performance
relative to a group of peer companies over the performance periods ending prior
to each such vesting date, as specified in the PRSU agreement;

 

 

iii.

in 2018, grants as part of the annual grant process for all executives as
follows: (A) RSUs with a grant date value of $695,000 (but which shall in no
event result in Executive receiving more than 125,000 shares), vesting annually
in three equal installments on each of the first three anniversaries of the
grant date, assuming Executive’s continued employment with the Company through
each such date; (B) PRSUs with a grant date target value of $695,000 (but which
shall in no event result in Executive receiving more than 125,000 shares),
vesting annually in three equal target installments, assuming Executive’s
continued employment with the Company through each such date, and subject to
adjustment based on the extent to which the performance metrics are achieved as
of each vesting date, as specified in the PRSU agreement.  Such performance
metrics shall be established at the time of grant.

The equity awards described above shall be granted pursuant to the relevant
forms of award agreement used by the Company, and the number of shares shall in
each case be determined by dividing the dollar value set forth above with
respect to such award by the 30-day trailing average Company stock price as of
the date of grant.

(e)Employee Benefits. During the Employment Term, Executive will be eligible to
participate in all Company employee benefit plans, policies and arrangements
that are applicable to other executive officers and employees of the Company,
including basic health coverage and the Executive Health Care Plan (so long as
such is available to senior executives), as such plans, policies and
arrangements may exist or be amended from time to time and in accordance with
their terms. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

 

(f)Car Allowance.  Executive will be eligible to receive a car allowance in the
amount of $1,200 per month (prorated for any partial months of employment
service), subject to any applicable taxes.

 

(g)401(k) Match.  Executive will be eligible for a 401(k) match pursuant to the
Company’s 401(k) policy as applicable to executive employees.  

 

4.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with applicable law
and the Company’s expense reimbursement policy as in effect from time to time.

 

3.

 

--------------------------------------------------------------------------------

 

5.Severance.

 

(a)Covered Termination Severance Benefits (Not in connection with Change in
Control).

 

i.Covered Termination Severance Benefits.  Upon a Covered Termination, and
subject to the limitations and conditions set forth in this Agreement, including
Executive’s timely provision of an effective Release and satisfaction of all
other conditions set forth in Section 6, Executive shall be eligible to receive
the benefits set forth in this Section 5(a) (in addition to the Accrued
Obligations).

 

ii.Salary Continuance.  Executive shall receive, as severance, an amount equal
to twelve (12) months of Executive’s monthly Base Salary rate, payable in equal
installments over twelve (12) month period following the Termination Date in
accordance with the Company’s payroll schedule then in effect, provided that (i)
the payments shall commence on the first regularly scheduled payroll pay date
following the effective date of the Release, (ii) the first payment shall be a
“catch up” payment to include the total amount that Executive would have
received as of such date if these payments had commenced with the first payroll
pay date following the Termination Date, and (iii) such payment schedule is
subject to any delay in payment required by Section 7(e).

 

iii.Bonus Severance Payment.  Executive shall receive an additional severance
payment in an amount equal to 100% of Executive’s target annual bonus in effect
for the fiscal year in which the Termination Date occurs, paid on the first
regular payroll date following the effective date of the Release subject to any
delay in payment required by Section 7(e).

iv.Health Continuation Coverage.  

 

1.Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by the Company, the Company shall pay the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental, or
vision plan coverage as in effect immediately prior to the date of the Covered
Termination) for such continued health, dental, or vision plan coverage
following the date of the Covered Termination for up to twelve (12) months (such
period, the “COBRA Payment Period”) but in no event after such time as Executive
and Executive’s dependents are no longer eligible for COBRA coverage.  Such
coverage shall be counted as coverage pursuant to COBRA.  If Executive and
Executive’s dependents continue coverage pursuant to COBRA following the
conclusion of the period that the Company makes premium payments hereunder,
Executive will be responsible for the entire payment of such premiums required
under COBRA for the remainder of the applicable COBRA period.  

 

2.For purposes of this Section 5(a)(iv) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

4.

 

--------------------------------------------------------------------------------

 

 

3.Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether the Executive or his qualifying
family members elect or are eligible for COBRA continuation coverage (the
“Health Care Benefit Payment”).  The Health Care Benefit Payment shall be paid
in monthly or bi-weekly installments on the same schedule that the COBRA
premiums would otherwise have been paid to the insurer.  The Health Care Benefit
Payment shall be equal to the amount that the Company otherwise would have paid
for COBRA insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the COBRA Payment Period.

 

v.Initial RSU Vesting Acceleration.  In the event that the Covered Termination
occurs prior to the second (2nd) anniversary of the grant date of the Initial
RSUs, then the Initial RSUs shall accelerate vesting in full, effective as of
the Covered Termination date.

 

 

(b)

Change in Control Severance Benefits.

 

i.Change in Control Severance Benefits.  Upon a Change in Control Termination,
and subject to the limitations and conditions set forth in this Agreement,
including Executive’s timely provision of an effective Release and satisfaction
of all conditions set forth in Section 6, Executive shall be eligible to receive
the benefits set forth in this Section 5(b) (in addition to the Accrued
Obligations).

 

ii.Salary Continuance.  Executive shall receive, as severance, an amount equal
to eighteen (18) months of Executive’s monthly Base Salary rate, payable in
equal installments over the eighteen (18) month period following the Termination
Date in accordance with the Company’s payroll schedule then in effect, provided
that (i) the payments shall commence on the first regularly scheduled payroll
pay date following the effective date of the Release, (ii) the first payment
shall be a “catch up” payment to include the total amount that Executive would
have received as of such date if these payments had commenced with the first
payroll pay date following the Termination Date, and (iii) such payment schedule
is subject to any delay in payment required by Section 7(e).   

 

iii.Bonus Severance Payment.  Executive shall receive an additional severance
payment in an amount equal to 100% of Executive’s target annual bonus in effect
for the fiscal year in which the Termination Date occurs, paid on the first
regular payroll date following the effective date of the Release, subject to any
delay in payment required by Section 7(e).

 

iv.Health Continuation Coverage.  

 

1.Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental, or vision plan
sponsored by the Company, the Company shall pay the applicable premiums

5.

 

--------------------------------------------------------------------------------

 

(inclusive of premiums for Executive’s dependents for such health, dental, or
vision plan coverage as in effect immediately prior to the Termination Date) for
such continued health, dental, or vision plan coverage following the Termination
Date for up to eighteen (18) months (such period, the “CIC COBRA Payment
Period”) but in no event after such time as Executive and Executive’s dependents
are no longer eligible for COBRA coverage.  Such coverage shall be counted as
coverage pursuant to COBRA.  If Executive and Executive’s dependents continue
coverage pursuant to COBRA following the conclusion of the period that the
Company makes premium payments hereunder, Executive will be responsible for the
entire payment of such premiums required under COBRA for the remainder of the
applicable COBRA period.  

 

2.For purposes of this Section 5(b)(iv), (i) references to COBRA shall be deemed
to refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.

 

3.Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether the Executive or his qualifying
family members elect or are eligible for COBRA continuation coverage (the “CIC
Health Care Benefit Payment”).  The CIC Health Care Benefit Payment shall be
paid in monthly or bi-weekly installments on the same schedule that the COBRA
premiums would otherwise have been paid to the insurer.  The CIC Health Care
Benefit Payment shall be equal to the amount that the Company otherwise would
have paid for COBRA insurance premiums (which amount shall be calculated based
on the premium for the first month of coverage), and shall be paid until the
expiration of the CIC COBRA Payment Period.).

 

v.Equity Awards.  Executive shall receive the following benefits with respect to
the Executive’s equity awards.

 

1.The vesting and exercisability of all outstanding options to purchase the
Company’s common stock, stock appreciation rights, stock units or other equity
rights with respect to the Company granted to Executive pursuant to any equity
incentive plan of the Company which would otherwise have vested conditioned
solely upon Executive’s continued services with the Company shall accelerate
vesting in full.

 

2.Any reacquisition or repurchase rights held by the Company with respect to
common stock issued or issuable pursuant to any equity award granted to
Executive pursuant to any equity incentive plan of the Company which would
otherwise have lapsed conditioned solely upon Executive’s continued services
with the Company shall lapse in full.  

 

3.Any equity awards granted to Executive pursuant to any equity incentive plan
of the Company which would otherwise vest based on attainment of performance
criteria (“Performance Awards”) will either: (i) not be subject to acceleration
of vesting pursuant to this Agreement if the terms of such Performance Awards
supersede this

6.

 

--------------------------------------------------------------------------------

 

Agreement, or (ii) if the terms of such Performance Awards do not supersede this
Agreement, such Performance Awards will accelerate vesting in full; provided
however, that if such Performance Awards have multiple vesting levels depending
on the level of performance, such Performance Awards will accelerate vesting at
the “target level.”  

 

4.If Executive is unable to exercise all or a portion of any exercisable equity
awards granted to Executive pursuant to any equity incentive plan of the Company
during the applicable post Termination Date exercise period due to a
contractual, legal or regulatory restriction that prohibits the exercise of such
Company’s equity awards, the exercise period of such equity awards shall be
automatically extended for an additional ninety (90) days following the
termination of such contractual, legal or regulatory restriction; provided,
however that in no event will such exercise period be extended beyond the
maximum permitted contractual term for such equity awards and nothing herein is
intended to prohibit earlier cancellation or termination of such equity awards
in connection with a Change in Control in which such exercisable awards are not
assumed, substituted or continued.

 

 

6.

Limitations and Conditions on Benefits.

 

(a)Rights Conditioned on Compliance.  Executive’s rights to receive any or all
severance benefits described in Section 5 (other than the Accrued Obligations)
shall be conditioned upon and subject to Executive’s compliance with all the
limitations and conditions on benefits as described in this Section
6.  Executive acknowledges and agrees that Executive’s obligations under this
Section 6 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which the Company has
agreed to provide the payments and benefits under this Agreement.  Accordingly,
Executive agrees that Executive will forfeit, effective as of the date of any
breach or failure to comply with any of Executive’s continuing obligations under
this Section 6, any right, entitlement, claim or interest in or to any then
unpaid portion of the severance payments or benefits provided in Section 5.

 

(b)Resignation of all Company Positions on Termination Date.  No later than the
Termination Date, and prior to the provision or payment of any benefits under
this Agreement on account of such Covered Termination or Change in Control
Termination, as applicable, Executive must resign from all positions that
Executive holds with the Company, including any Board position, unless otherwise
requested by the other Board members.

 

(c)Release Prior to Payment of Benefits.  Prior to the provision or payment of
any benefits under this Agreement on account of a Covered Termination or Change
in Control Termination, as applicable, Executive must execute a general waiver
and release of all known and unknown claims in substantially the form attached
hereto as Exhibit A (or in such other form as may later be specified by the
Company) (the “Release”), and such release must become effective in accordance
with its terms, but in no event later than sixty (60) days following the
Termination Date (the “Release Deadline”).  No amount shall be paid under this
Agreement prior to the effective date of the Release.  The Company may modify
the Release in its discretion to comply with changes in applicable law at any
time prior to Executive’s execution of such Release.  Such Release shall
specifically relate to all of Executive’s rights and claims in existence at the
time of such execution and shall confirm Executive’s obligations under
Executive’s written confidentiality or proprietary information agreement (or any
successor agreement thereto) and any similar obligations under applicable
law.  It is understood that, as

7.

 

--------------------------------------------------------------------------------

 

specified in the applicable Release, Executive has a certain number of calendar
days to consider whether to execute such Release.  If Executive does not execute
such Release within the applicable period, Executive shall have no further
rights, title or interests in or to any severance benefits or payments pursuant
to, this Agreement.  It is further understood that if Executive is aged 40 years
old or older at the time of a Change in Control Termination or a Covered
Termination, as applicable, Executive may revoke the applicable Release in
writing within seven (7) calendar days after its execution by Executive.  If
Executive revokes such Release within such subsequent seven (7) day period, no
benefits shall be provided or payable under this Agreement pursuant to such
Covered Termination or Change in Control Termination, as applicable.

 

(d)Return of Company Property.  Not later than the Termination Date (unless
earlier requested or otherwise agreed by the Company in writing), Executive
shall return to the Company all documents (and all copies thereof) and other
property and information belonging to the Company that Executive has in his or
her possession or control.  The documents and property to be returned include,
but are not limited to, all files, correspondence, email, memoranda, notes,
notebooks, records, plans, forecasts, reports, studies, analyses, compilations
of data, proposals, agreements, financial information, research and development
information, marketing information, operational and personnel information,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, and servers), credit cards, entry cards, identification badges and
keys; and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  Executive agrees to make a diligent search to locate any such
documents, property and information.  If Executive has used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then within ten (10) business days after the Termination Date (or within such
other timing as provided in writing by the Company), Executive shall provide the
Company with a computer-useable copy of all such information and then
permanently delete and expunge such confidential or proprietary information from
those systems without retention of any reproductions.  Executive agrees to
provide the Company access to Executive’s personally owned computer, server or
e-mail systems as requested to verify that the necessary copying and/or deletion
is done.  

 

(e)Cooperation and Continued Compliance with Proprietary Information
Obligations.

 

i.From and after the Termination Date, Executive shall cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts, or failures to act that occurred during the time
period in which Executive was employed by the Company (including any period of
employment with an entity acquired by the Company).  Such cooperation includes,
without limitation, being available upon reasonable notice, without subpoena, to
provide accurate and complete advice, assistance and information to the Company,
including offering and explaining evidence, providing truthful and accurate
sworn statements, and participating in discovery and trial preparation and
testimony.  Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to,

8.

 

--------------------------------------------------------------------------------

 

subpoenas) received by Executive in connection with any such legal proceedings,
unless Executive is expressly prohibited by law from so doing.  The Company will
reimburse Executive for reasonable out-of-pocket expenses incurred in connection
with any such cooperation (excluding foregone wages, salary, or other
compensation) within thirty (30) days of Executive’s timely presentation of
appropriate documentation thereof, in accordance with the Company’s standard
reimbursement policies and procedures, and will make reasonable efforts to
accommodate Executive’s scheduling needs.  

 

ii.From and after the Termination Date, Executive shall continue to abide by all
of the terms and provisions of Executive’s written confidentiality or
proprietary information agreement (and any other comparable agreement signed by
Executive), in accordance with its terms.

 

(f)Survival.  The provisions of this Section 6 shall survive the termination of
this Agreement.

 

 

7.

Tax Treatment, Reductions and Offsets

 

 

(a)

Parachute Payments.  

i.If any payment or benefit (including payments and benefits pursuant to this
Agreement) Executive would receive in connection with a Change in Control from
the Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount. The “Reduced
Amount” will be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount set
forth in clause (x) or (y), after taking into account all applicable federal,
state, provincial, foreign, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
such Participant's receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction shall occur in the manner (the
"Reduction Method") that results in the greatest economic benefit for
Participant.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the "Pro Rata
Reduction Method").

ii.Notwithstanding any provision of this Section 5.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows:  (i) as a first priority, the modification shall
preserve to the greatest extent possible, the greatest economic benefit for the
Executive as determined on an after-tax basis; (ii) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), shall be eliminated before Payments that are not contingent on future
events; and (iii) as a third priority, Payments that are "deferred compensation"
within the meaning of Section 409A of the Code shall be reduced before Payments
that are not "deferred compensation" within the meaning of Section 409A of the
Code.

9.

 

--------------------------------------------------------------------------------

 

iii.The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5.1.  If the professional
firm so engaged by the Company is serving as an accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.  Any good faith determinations of the professional firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.

iv.If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 5.1(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment (after reduction pursuant
to clause (x) of Section 5.1(a)) is subject to the Excise Tax, Executive shall
promptly return to the Company a sufficient amount of the Payment so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 5.1(a), Executive shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

(b)Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including, without limitation, the federal Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any other so-called “plant
closing” laws (including but not limited to California Labor Code Section 1400
et seq.), require the Company to give advance notice or make a payment of any
kind to Executive because of Executive’s involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change
in control, or any other similar event or reason, the benefits payable under
this Agreement shall be correspondingly reduced.  The benefits provided under
this Agreement are intended to satisfy any and all statutory obligations that
may arise out of Executive’s involuntary termination of employment for the
foregoing reasons, and the parties shall construe and enforce the terms of this
Agreement accordingly.

(c)Mitigation.  Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of a Covered Termination or Change in Control
Termination.

(d)Indebtedness of Executive. If Executive is indebted to the Company on the
effective date of a Covered Termination or Change in Control Termination, the
Company reserves the right to offset any severance payments and benefits under
this Agreement by the amount of such indebtedness; provided, however, that any
such offset does not violate or result in the imposition of tax under Section
409A of the Code.

 

(e)

Section 409A.  

i.Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance and other payments and benefits provided herein
are subject to Section 409A of the Code and the regulations and other guidance
thereunder and any

10.

 

--------------------------------------------------------------------------------

 

state law of similar effect (collectively “Section 409A”).  Severance payments
and benefits shall not commence until Executive has a “separation from service”
for purposes of Section 409A.  Each installment of  payments and benefits under
this Agreement is a separate “payment” for purposes of Treas. Reg. Section
1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if such
exemptions are not available and Executive is, upon separation from service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the severance benefits payments shall be delayed until the earlier of
(i) six (6) months and one day after Executive’s separation from service, or
(ii) Executive’s death.

ii.If the severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which Executive separates from
service, the separation agreement will not be deemed effective any earlier than
the Release Deadline.  None of the severance benefits will be paid or otherwise
delivered prior to the effective date of the Release.  

iii.All expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, provided
that such reimbursements (i) shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive; (ii) no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.

iv.The severance and other payments and benefits provided herein are intended to
qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted
accordingly.  

(f)Tax Withholding.  All payments made and benefits provided under this
Agreement shall be subject to applicable withholding for federal, state and
local income and employment taxes.  

8.Definitions.  Unless otherwise provided, for purposes of this Agreement, the
following definitions shall apply:

 

(a)“Accrued Obligations” means (i) any portion of Executive’s annual base salary
or incentive compensation earned through Executive’s termination date not
theretofore paid, (ii) any unreimbursed business expenses which are eligible for
reimbursement in accordance with the Company’s policies, (iii) any accrued but
unused vacation pay or paid time off owed to Executive, and (iv) any amount
arising from Executive’s participation in, or benefits under, any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements.  Accrued Obligations also includes any rights to
indemnification Executive many have under the Company’s Certificate of
Incorporation, Bylaws, or separate indemnification agreement, as applicable, and
as each may be amended from time to time.

11.

 

--------------------------------------------------------------------------------

 

(b)“Cause” means (i) Executive’s willful gross misconduct; (ii) Executive’s
unjustifiable neglect of his duties (as determined in the good faith judgment of
the Board); (iii) Executive’s acting in any manner that has a direct,
substantial and adverse effect on the Company or its reputation; (iv)
Executive’s repeated material failure or repeated refusal to comply with
reasonable written policies, standards and regulations established by the
Company from time to time which failure, if curable, is not cured to the
reasonable satisfaction of the Board during the thirty (30) day period following
written notice of such failure from the Company; (v) any tortious act, unlawful
act or malfeasance which causes or reasonably could cause (for example, if it
became publicly known) material harm to the Company’s standing, condition or
reputation; (vi) any material breach by Executive of the provisions of any
confidential information agreement with the Company or other material improper
disclosure of the Company’s confidential or proprietary information; (vii)
Executive’s theft, dishonesty, or falsification of any Company records;
(viii) Executive’s being found liable in any Securities and Exchange Commission
or other civil or criminal securities law action or entering any cease and
desist order with respect to such action (regardless of whether or not Executive
admits or denies liability); or (ix) Executive (A) obstructing or impeding; (B)
endeavoring to influence, obstruct or impede, or (C) failing to materially
cooperate with, any investigation authorized by the Board or any governmental or
self-regulatory entity (an “Investigation”).  However, Executive’s failure to
waive attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause.”

(c)“Change in Control” means the occurrence of any of the following: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by, or 50% or
more of the fair value of, the Company’s then outstanding voting power
represented by, or 50% or more of the fair value of, the Company’s then
outstanding voting securities; (ii) any action or event occurring within a
two-year period, as a result of which less than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” will mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted in to voting securities of the surviving or resulting entity,
including any parent holding company) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving or resulting entity outstanding immediately after such merger or
consolidation; or (iv) the consummation of the sale, lease or other disposition
by the Company of all or substantially all the Company’s assets.  In addition,
to the extent required for compliance with Section 409A of the Code, in no event
will a Change in Control be deemed to have occurred if such transaction is not
also a “change in the ownership or effective control of” the Company or a
“change in the ownership of a substantial portion of the assets of” the Company,
as determined under Treasury Regulations Section 1.409A-3(i)(5).

12.

 

--------------------------------------------------------------------------------

 

(d)“Change in Control Termination” means an “Involuntary Termination Without
Cause” or “Resignation for Good Reason,” either of which occurs on or within
twelve (12) months following the effective date of a Change in Control, provided
that any such termination is a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h). For the sake of clarity, a termination
of employment due to Executive’s death or disability will not constitute a
Change in Control Termination for purposes of this Agreement.

(e)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Covered Termination” means an “Involuntary Termination Without Cause” or
“Resignation for Good Reason” either of which occurs other than on or within
twelve (12) months following the effective date of a Change in Control, provided
that any such termination is a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).  For the sake of clarity, a termination
of employment due to Executive’s death or disability will not constitute a
Covered Termination for purposes of this Agreement.

(h)“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability.  

(i)“Resignation for Good Reason” means Executive’s resignation from all
positions Executive holds with the Company at such time, which resignation
occurs within ninety (90) days following any of the following events taken
without Executive’s written consent, provided that Executive has given the
Company written notice of such event within thirty (30) days after the first
occurrence of such event and the Company has not cured such event, to the extent
curable, within thirty (30) days thereafter:

i.A material decrease in Executive’s base compensation (which includes
Executive’s base salary and target bonus);

ii.A material diminution in Executive’s authority, duties or responsibilities
(including any change in Executive’s position such that Executive is no longer
employed in substantially the same position and with substantially the same
level of authority, responsibilities or duties at the ultimate parent
corporation in an affiliated group of companies);

iii.A relocation of Executive’s assigned office location to a facility which is
more than fifty (50) miles from its current location and which materially
increases Executive’s one-way driving distance from Executive’s principal
personal residence to such office location at which Executive is required to
perform services (except for required business travel to the extent consistent
with Executive’s prior business travel obligations); or

iv.The material breach by the Company of this Agreement, the Prior Agreement or
any other then current agreement under which Executive performs services for the
Company.

13.

 

--------------------------------------------------------------------------------

 

(j)“Termination Date” means the effective date of the Change in Control
Termination or Covered Termination, as applicable.

11.Confidential Information. Executive shall execute the Company’s standard
Invention Assignment and Non-Disclosure Agreement (the “Confidential Information
Agreement”) at the commencement of employment hereunder.

12.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.

13.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation Committee

c/o Corporate Secretary

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

 

If to Executive

 

At the last residence address known by the Company

 

14.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provisions.

15.Arbitration.   To ensure the timely and economical resolution of disputes
that may arise in connection with Executive’s employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action arising from or relating to the enforcement, breach, performance,
negotiation, execution, or interpretation of this Agreement, or Executive’s
employment, or the termination of Executive’s employment, including but not
limited to all statutory claims, shall be resolved pursuant to the Federal
Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted by law, by
final, binding and confidential arbitration by a single arbitrator conducted by
JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (available upon request
and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/).  By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative
proceeding.  In addition, all claims, disputes, or causes of action under this
section, whether by Executive or the Company, must be

14.

 

--------------------------------------------------------------------------------

 

brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor joined or consolidated with the claims of any other person or entity.  The
Arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative or class proceeding.  To the
extent that the preceding sentences regarding class claims or proceedings are
found to violate applicable law or are otherwise found unenforceable, any
claim(s) alleged or brought on behalf of a class shall proceed in a court of law
rather than by arbitration.  This paragraph shall not apply to an action or
claim brought in court pursuant to the California Private Attorneys General Act
of 2004, as amended.  The Company acknowledges that Executive will have the
right to be represented by legal counsel at any arbitration
proceeding.  Questions of whether a claim is subject to arbitration under this
agreement shall be decided by the arbitrator.  Likewise, procedural questions
which grow out of the dispute and bear on the final disposition are also matters
for the arbitrator.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; (b) issue a written arbitration decision,
to include the arbitrator’s essential findings and conclusions and a statement
of the award; and (c) be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law.  The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required of Executive if the dispute were decided in a court of law.  Nothing
in this Agreement is intended to prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

16.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

17.Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Section 7 will survive the termination of
this Agreement.

18.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

19.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.

20.Governing Law. This Agreement will be governed by the laws of the State of
California without regard to its conflict of laws provisions.

21.Acknowledgment. Executive acknowledges that s/he has the opportunity to
discuss this matter with and obtain advice from a private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

22.Conditions. This offer is conditioned upon Executive providing to Company
references relating to Executive’s employment in a form acceptable to the
Company, and Company’s satisfactory review of such references.

23.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original, and will
constitute an effective, binding agreement on the part of each of the
undersigned

15.

 

--------------------------------------------------------------------------------

 

24.Entire Agreement.  This Agreement, together with the Confidential Information
Agreement, in effect for Executive, represent the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including,
without limitation, the Existing Agreement and any offer letters. No waiver,
alteration or modification of this Agreement will be binding unless agreed to in
a writing signed by duly authorized representatives of the parties hereto.




16.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Employment Agreement,
in the case of the Company by a duly authorized officer, as of the day and year
written below.

 

NANOMETRICS INCORPORATED

 

 

 

Date:

 

November 27, 2017

 

Philip Ziman

 

 

 

 

Vice President, Human Resources

 

 

 

 

EXECUTIVE

 

 

 

Date:

 

November 27, 2017

 

Pierre-Yves Lesaicherre

 

 

 

 

 

17.

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Release and Waiver of Claims

 

In consideration of the payments and other benefits set forth in the Nanometrics
Incorporated Pierre-Yves Lesaicherre Employment Agreement dated November 27,
2017 to which this form is attached (the “Employment Agreement”), I, Pierre-Yves
Lesaicherre, hereby furnish Nanometrics Incorporated (the “Company”) with the
following release and waiver of claims (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this Release
and Waiver (collectively, the “Released Claims”).  The Released Claims include,
but are not limited to:  (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, paid time off, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, misclassification, attorneys’ fees, or other claims arising under
the federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code, and
the California Fair Employment and Housing Act (as amended).  

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; (b) any rights or claims to unemployment compensation,
funds accrued in my 401k account, or any vested equity incentives; (c) any
rights that cannot be waived as a matter of law; or (d) any claims arising from
the breach of this Release and Waiver.  I hereby represent and warrant that,
other than the Excluded Claims, I am not aware of any claims I have or might
have against any of the Released Parties that are not included in the Released
Claims. In addition, I understand that nothing in this Release and Waiver limits
my ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  I further understand this Release and Waiver does not limit my
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Release and Waiver does not limit my right to receive an
award for information provided to the Securities and Exchange Commission, I
understand and agree that, to maximum extent permitted by law, I am otherwise
waiving any and all rights I may have to individual relief based on any claims
that I have released and any rights I have waived by signing this Release and
Waiver.  

1.

 

--------------------------------------------------------------------------------

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  I hereby
expressly waive and relinquish all rights and benefits under that Section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired without my having previously revoked this Release and Waiver.

I acknowledge my continuing obligations under my Invention Assignment and
Non-Disclosure Agreement (the “Confidential Information Agreement”).  Pursuant
to the Confidential Information Agreement I understand that among other things,
I must not use or disclose any confidential or proprietary information of the
Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control.  I understand and agree that my right to the severance
pay I am receiving in exchange for my agreement to the terms of this Release and
Waiver is contingent upon my continued compliance with my Confidential
Information Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

 

 

Pierre-Yves Lesaicherre

 

 

 

 

 

 

 

 

 

Date:

 

 

 

154097073 v1

2.

 